Citation Nr: 0614506	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome with 
degenerative joint disease of the right shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from September 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The veteran testified before the undersigned Veterans 
Law Judge at the RO in August 2004.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran essentially contends that the evaluation 
currently assigned to his service-connected Reiter's syndrome 
with degenerative joint disease of the right shoulder does 
not accurately reflect its current severity.  See April 2004 
Statement of Accredited Representative in Appealed Case.  See 
also testimony presented by the veteran in the course of his 
August 2004 hearing.  Of particular note, the veteran claims 
that his Reiter's syndrome affects joints other than his 
right shoulder.  See page 4 of hearing transcript 
(transcript).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2005); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The veteran was last afforded a VA examination in 2002 
(orthopedic in February, and rheumatology in June).  At both 
examinations, the respective examiners indicated that the 
veteran's claims file was not provided.  Therefore, 
"contemporaneous" examinations are in order.  See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity).

Review of the evidentiary record shows that the veteran has 
been in receipt of VA medical treatment, on a fairly 
consistent basis, from March 1997 to February 2002.  However, 
for reasons unclear to the Board, medical records dated 
subsequent to February 2002, if existent, are not of record.  
This is particularly significant as the veteran testified in 
August 2004 that he was being treated at the Houston, Texas 
VA Medical Center (VAMC) at least "twice a year."  See page 
20 of transcript.  Records of such treatment have not been 
associated with his claims file.  These records presumably 
would contribute to a more complete picture of the veteran's 
disability.

At his August 2004 hearing the veteran also testified that he 
received medical treatment for his service-connected Reiter's 
syndrome from variously named private physicians; namely, 
Drs. "Sidder" [sic], Baum, Alexander, and Alani.  See pages 
19 and 20 of transcript.  Records from two of these 
physicians, Drs. Alexander and Sitter, are on file.  Current 
private medical records may contain information critical to 
the matter at hand.  38 C.F.R. § 3.159(c) mandates that VA 
assist in obtaining such records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  


2.  The RO should take the necessary 
steps to obtain any records from the 
Houston VAMC dated since February 2002 to 
the present.  The veteran should also be 
supplied appropriate release forms (VA 
Form 21-4142) so that VA can request 
medical treatment records from the 
private medical providers named by the 
veteran at his August 2004 hearing:  Drs. 
Sitter, Baum, Alexander, and Alani.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
appropriate to determine the nature and 
extent of his Reiter's syndrome to 
include examination of each affected 
joint and any other pertinent body parts.  
The claims folder should be made 
available to the examiner for review.  
Any indicated tests or studies should be 
done.  The examiner should identify all 
disabilities related to the veteran's 
service-connected Reiter's syndrome.  The 
examiner should provide assessment of 
functional loss due to the disability, 
for each joint affected by Reiter's 
syndrome.  A complete rationale for all 
opinions expressed must be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




